      Case 3:20-cv-00844-JLS-RBB Document 2 Filed 05/26/20 PageID.99 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONNELL ROBIN DUNN,                               Case No.: 20-CV-0844 JLS (RBB)
12                                   Petitioner,
                                                       ORDER DIRECTING CLERK TO
13   v.                                                FILE PETITION IN THIS CASE AS
                                                       A MOTION TO AMEND PETITION
14   MARCUS POLLARD,
                                                       IN CASE NO. 19-CV-1554 LAB (MSB)
15                                 Respondent.
16
17         On August 16, 2019, Petitioner, a state prisoner proceeding pro se, filed a petition
18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court in Case No.
19   19-cv-1554 LAB (MSB) seeking to challenge his conviction in San Diego Superior Court
20   Case No. SCE374204. (See Dunn v. Diaz, 19-cv-1554 LAB (MSB) (S.D. Cal.)). On March
21   6, 2020, the Honorable Larry Burns issued an Order Setting Briefing Schedule in Case No.
22   19-cv-1554 LAB (MSB).        (See ECF No. 9, Case No. 19-cv-1554 LAB (MSB).)
23   Respondent filed an Answer on April 21, 2020. (See ECF No. 10, Case No. 19-cv-1554
24   LAB (MSB).) Petitioner’s Traverse is due June 5, 2020. (See ECF No. 9, Case No. 19-
25   cv-1554 LAB (MSB).)
26         On May 4, 2020, Petitioner filed another petition for writ of habeas corpus pursuant
27   to 28 U.S.C. § 2254 in this Court seeking to challenge the same conviction as he does in
28   ///

                                                   1
                                                                             20-CV-0844 JLS (RBB)
     Case 3:20-cv-00844-JLS-RBB Document 2 Filed 05/26/20 PageID.100 Page 2 of 2



1    Case No. 19-cv-1554 LAB (MSB). That petition was given Case No. 20-cv-0844 JLS
2    (RBB). (See Dunn v. Pollard, 20-cv-0844 JLS (RBB) (S.D. Cal.)).
3          In Woods v. Carey, 525 F.3d 886 (9th Cir. 2008), the Ninth Circuit stated that when
4    a pro se petitioner has a 28 U.S.C. § 2254 petition pending in a district court and files a
5    new 28 U.S.C. § 2254 petition, “the district court should . . . construe [the new] pro se
6    habeas petition as a motion to amend his pending habeas petition.” Id. at 890. Accordingly,
7    the Clerk of Court is DIRECTED to file the petition in this case (ECF No. 1) as a motion
8    to amend the petition in Case No. 19-cv-1554 LAB (MSB).
9          IT IS SO ORDERED.
10   Dated: May 26, 2020
11                                                on. Janis L. Sammartino
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20-CV-0844 JLS (RBB)
